Title: Benjamin Romaine to James Madison, 30 March 1829
From: Romaine, Benjamin
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    New York.
                                
                                30th March 1829
                            
                        
                         
                        I take the liberty to send to you three pamphlets on the controversy between the late President Adams, and H.
                            G. Otis and Company. Their Appeal having been made "to the people of the United States," as a member of this community,
                            therefore, I have rendered my decision, as a Juror in the case; and as Stated in those pamphlets, Subscribed—An old
                            Citizen of New York.
                        You will recollect that I held the Commission of Deputy Quarter Master General, during our late War, with
                            England, under your Signature, third military District.
                        I beg leave also to send to you three pamphlets, written and published by me, opposed to the adoption of our
                            State Constitution of 1822. My ground of dissent then was, as now, the continuance of such provisions as had become
                            obsolete by the adoption of the Constitution of the United States; and not only so, but the introduction of sundry other
                            items, to my mind, both mischivious and dangerous; all tending to strengthen those State—Sovereignty assumptions of
                            yielded power; And now so repeatedly urged by State Aspirants. It is clear to my mind that while the State Constitutions
                            continue such provisoes, the land–marks prescribed by the Constitution of the United States, will be disriguarded, and the
                            plainest constructions frittered away to suit certain State purposes; untill none other than a Skeleton shall remain of
                            the general Constitution; and the State Sovereignties reject or approve of the general laws at pleasure, as in the old
                            Confederation. It is indeed grievous to be informed that the majority of your State Legislature has already reached to
                            that climacteric, and declared to the world—"that the Constitution of the United States, being a federative compact
                            between sovereign States, in construing which no common Arbiter is
                            known, each State has the right to construe the Compact for itself!" Year 134. [page] 68. As your are now about to newmodle
                            your State Constitution, or to form an entire new one, as we have done, I feel it to be a duty to prevent, as far as my
                            means of information can go, Such enactments as are contained in the above resolve, from a place in your new Constitution;
                            or even such as have a misplace in ours. These pamphlets shew the result of my most mature
                            judgement in these premises. Accept, Sir, the assurance of my highest respect [ang] my greatest esteem,
                        
                        
                            
                                B.jn Romaine
                            
                        
                    NB. I beg to be brought to the recolliction of Mrs. Madison. She may remember her observations, of my likeness to that
                                of General Jackson.